DETAILED ACTION
The status of the claims stands as follows:
Pending claims:				1-10
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 5, and 8-10
New claims: 					11-17
Claims currently under consideration:	1-17	
Currently rejected claims:			1-17
Allowed claims:				None

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kasama (US 2016/0256556).
Regarding claim 1, Kasama teaches a food composition (corresponding to composition used as foodstuff) ([0095]), comprising components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention.  Therefore, the mass 
Regarding claim 2, Kasama teaches the invention as disclosed above in claim 1, including a content of the component (B) is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention as described in [0074] of Kasama.  Therefore, the content of component (B) overlaps the claimed content range, rendering it obvious.
Regarding claim 3, Kasama teaches the invention as disclosed above in claim 1, including the food composition is a solid food composition (corresponding to wheat flour foods and confectionaries) ([0097]).
Regarding claim 4, Kasama teaches the invention as disclosed above in claim 3, including a content of the component (A) is 0.001-10% by mass ([0072]-[0073]), which overlaps the claimed content range.
Regarding claim 5, 
Regarding claim 6, Kasama teaches the invention as disclosed above in claim 1, including the food composition is a beverage ([0097]).
Regarding claim 7, Kasama teaches the invention as disclosed above in claim 6, including a content of the component (A) is 0.001-10% by mass ([0072]-[0073]), which overlaps the claimed content range.
Regarding claim 8, Kasama teaches the invention as disclosed above in claim 6, including a content of the component (B) is an amount approaching 0 ppm by mass to a maximum amount of 50,000 ppm by mass (corresponding to an amount approaching 0% by mass to a maximum amount of about 5% by mass as described above in claim 1), which overlaps the claimed content range.
Regarding claim 10, Kasama teaches a method comprising preparing a food (corresponding to composition used as foodstuff) ([0095]) comprising components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention.  Therefore, In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.
Regarding claim 11, Kasama teaches the invention as disclosed above in claim 3, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, 
Regarding claim 12, Kasama teaches the invention as disclosed above in claim 3, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention.  Therefore, the mass ratio of component (B): component (A) is a range with overlaps the claimed range, rendering it obvious.
Regarding claim 13, Kasama teaches the invention as disclosed above in claim 3, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention.  Therefore, the mass ratio of component (B): component (A) is a range with overlaps the claimed range, rendering it obvious.
Regarding claim 14, Kasama teaches the invention as disclosed above in claim 6, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% by mass as this content range of L-tryptophan is expected to be suitable for use so as not to impair the effects of the disclosed invention.  Therefore, the mass ratio of component (B): component (A) is a range with overlaps the claimed range, rendering it obvious.
Regarding claim 15, Kasama teaches the invention as disclosed above in claim 6, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not 
Regarding claim 16, Kasama teaches the invention as disclosed above in claim 6, including the composition comprises components (A) and (B): (A) 0.001-10% by mass chlorogenic acid ([0072]-[0073]), and (B) an amount of L-tryptophan that would not impair the effects of the disclosed invention ([0074]).  Kasama teaches that the composition comprises 0.1-99.9% by mass polyunsaturated fat or oil ([0041]) and 0.001-50% by mass basic peptide ([0042]).  The disclosure of contents of chlorogenic acid, polyunsaturated fat/oil, and basic peptide in the composition implies that the content of L-tryptophan is an amount approaching 0% by mass to a maximum amount of about 5% .

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kasama (US 2016/0256556) as applied to claim 6 above, in view of Reddy (Reddy et al., “The pH of beverages in the United States”, 2016, Journal of the American Dental Association).
Regarding claim 9, Kasama teaches the invention as disclosed above in claim 6, including the food composition is a fruit juice beverage or sports beverage ([0097]).  It does not teach a specific pH of a beverage.
However, Reddy teaches that sports drinks have a pH within the range of 2.67-7.20 and that fruit juices have a pH within the range of 2.25-4.69 (page 4, column 2, paragraph 6), which fall within the claimed pH range.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Kasama to have the pH as taught by Reddy.  Since Kasama teaches that the composition is a fruit juice or sports beverage, but does not specify a pH for the 
Regarding claim 17, Kasama teaches the invention as disclosed above in claim 6, including the food composition is a fruit juice beverage or sports beverage ([0097]).  It does not teach a specific pH of a beverage.
However, Reddy teaches that sports drinks have a pH within the range of 2.67-7.20 and that fruit juices have a pH within the range of 2.25-4.69 (page 4, column 2, paragraph 6), which fall within the claimed pH range.
It would have been obvious for a person of ordinary skill in the art to have modified the composition of Kasama to have the pH as taught by Reddy.  Since Kasama teaches that the composition is a fruit juice or sports beverage, but does not specify a pH for the beverage, a skilled practitioner would be motivated to consult an additional reference such as Reddy in order to determine a suitable pH for the fruit juice or sports beverage; therefore, the claimed pH range is rendered obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791